 

 

Case 3:16-cr-00012-DHB-BKE Document 48 Filed 05/13/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA |)
DUBLIN DIVISION

MAY (2 A Q: 27
mb | AA : 37]

UNITED STATES OF AMERICA s
v. * CR 316-012 Coa —_
*
WILLIAM HUTCHESON LEDFORD *
ORDER

On April 9, 2021, Defendant William Hutcheson Ledford filed
a motion for compassionate release under 18 U.S.C. § 3582(c) (1) (A)
claiming to have a medical condition that makes him a more serious
health risk in the present circumstances of the COVID-19 pandemic.
He seeks to be released to home confinement! or to be resentenced
to time served. The Government opposes the motion.

The “compassionate release” provision of § 3582(c) (1) (A)
provides a narrow path for a defendant in “extraordinary and
compelling circumstances” to leave prison early. In consideration

of a compassionate release motion, the Court is constrained to

 

1 The United States District Court does not have the authority to
order home confinement. Rather, designation of an inmate’s place
of confinement is within the absolute discretion of the Bureau of
Prisons. E.g., Jones v. Woods, 2019 WL 2754731, *4 (M.D. Ala.
Jun. 4, 2019) (cited sources omitted); Brown v. Atkinson, 2010 WL
3659634, *4 (S.D. Fla. Jun. 11, 2010) (“A federal district court
does not have the authority to order an inmate’s placement in a
particular facility or program.” (cited sources omitted)).

 

 

 
 

 

Case 3:16-cr-00012-DHB-BKE Document 48 Filed 05/13/21 Page 2 of 4

follow the applicable policy statement issued by the United States
Sentencing Commission. See 18 U.S.C. § 3582(c) (1) (A). The
existing Policy Statement, U.S.S.G. § 1B1.13, provides that in
addition to the existence of extraordinary and compelling reasons,
the defendant must not present a danger to the safety of any other
person or the community. Application Note 1 lists three specific
examples of extraordinary and compelling reasons to consider
reduction of a defendant’s sentence under § 3582(c) (1) (A): (1) a
serious medical condition; (2) advanced age; and (3) family
circumstances. Id. n.1(A)-(C) .?

Defendant’s motion possibly implicates the first category.
The Sentencing Commission has clarified that a “serious physical
or medical condition” “substantially diminishes the ability of the
defendant to provide self-care within the environment of a
correctional facility and [{is one] from which he or she is not
expected to recover.” U.S.S.G. § 1Bl1.13, n.1{A) (ii). In this
case, Defendant submits that his hypertension, in conjunction with
COVID-19 should he contract it, satisfies this criteria.

The Centers for Disease Control (“CDC”) lists certain

medical conditions as risk factors that can make a person “more

 

?The application note also provides a catch-all category: “As
determined by the Director of the Bureau of Prisons, there exists
in the defendant’s case an extraordinary and compelling reason
other than, or in combination with,” the aforementioned three
categories. Id. n.1(D). The Court has not been made aware that
the BOP Director has sanctioned Defendant’s early release.

2

 
 

 

Case 3:16-cr-00012-DHB-BKE Document 48 Filed 05/13/21 Page 3 of 4

likely to get severely ill from COVID-19.” See Centers for Disease

Control, Certain Medical Conditions, available at https://

 

www.cdc. gov/coronavirus/2019-ncov/need-extra-precautions/people-

with-medical-conditions.html (last visited on May 12, 2021).

 

However, the CDC states that hypertension only “possibly” creates
a significant risk. See id. Moreover, Defendant’s medical records
indicate that his hypertension is well-controlled and considered
to be in remission. (See generally Gov’t Resp. in Opp’n, Doc. No.
45, Ex. C at 14, 22.) Moreover, the Court has considered the BOP’s
response to the COVID-19 pandemic generally and the status within
Defendant’s facility in particular, where there are no active cases

of COVID-19. See www.bop.gov/coronavirus (last visited on May 12,

 

2021). Based upon this record, the Court readily concludes that
this Defendant is not uniquely positioned to be so adversely
affected by COVID-19 that his release is warranted. Accord United
States v. Harris, 989 F.3d 908, 912 (11t8 Cir. 2021) (affirming the
district court’s conclusion that defendant’s hypertension was not
extraordinary and compelling).

Further, the Court must consider the sentencing factors of 18
U.S.C. § 3553(a) prior to release. See 18 U.S.C. § 3582 (c) (1) (A).
In Defendant’s case, the nature and circumstances of his offense
weigh against his release. The Court will not recount the details
of Defendant’s involvement in child pornography here. Suffice to

say that his conduct was abhorrent and deeply troubling. Defendant

 
 

 

Case 3:16-cr-00012-DHB-BKE Document 48 Filed 05/13/21 Page 4 of 4

has two years remaining on his sentence, and anything short of
serving the full sentence would fail to reflect the seriousness of
the offense, promote respect for the law, provide just punishment,
or afford adequate deterrence. Consequently, the Court will not
exercise its discretion to release Defendant under’ the
compassionate release provision.

Upon the foregoing, Defendant’s motion for compassionate
release (doc. no. 42) is DENIED.

ORDER ENTERED at Augusta, Georgia, this Lo bes of May,

bode LoS 2-

UNITED STAT#S DISTRICT JUDGE

2021.

 

 
